Citation Nr: 0843179	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) including 
periods from October 31, 1966, to May 11, 1967, and from 
August 4, 1968, to August 17, 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that rating decision, the RO 
denied entitlement to service connection for residuals of a 
neck injury, and the veteran's disagreement with that 
decision led to this appeal.  In September 1998, the veteran 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge.  

The Board most recently denied the claim in a decision dated 
in December 2005.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
March 2007 order, the Court granted the parties' joint motion 
for remand, vacating the Board's December 2005 decision and 
remanding the case for compliance with the terms of the joint 
motion.  

In an October 2007 Board decision, the veteran's claim was 
remanded for a VA examination.  As will be discussed below, 
the examination was inadequate and the appeal must be again 
remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the March 2007 joint motion for remand, the parties agreed 
that the claim for service connection for residuals of a neck 
injury should be remanded to provide the veteran with a new 
medical examination.  In the joint motion, the parties note 
that the Board in its December 2005 decision recognized that 
the veteran has consistently reported in various medical 
records, starting in January 1969, that he had sustained 
injury to his neck in an August 1968 parachute jump.  In the 
joint motion for remand, the parties also point out that the 
Board recognized that the veteran had given credible 
testimony with respect to his complaints of neck pain 
associated with injuries sustained in 1968 (the August 1968 
parachute injury and a May 1968 work injury), as well as his 
reasoning for not properly reporting the August 1968 
parachute injury during private treatment in December 1968.  

In the joint motion for remand, the parties in effect agreed 
that a September 1999 VA examination was inadequate because 
the record shows that the examiner who performed the 
September 1999 examination simply stated that he looked at 
the veteran's medical records and did not state that he 
reviewed the veteran's entire claims file.  The parties 
further stated that the examiner did not fully address the 
veteran's credible testimony that provides evidence of 
continuity of symptomatology.  

The joint motion states that a contemporaneous medical 
examination should be conducted that takes into account all 
past lay statements and records of medical treatment with 
respect to the current neck disability, so that the 
evaluation of the veteran's disability will be a fully 
informed one.  The joint motion specified that the medical 
examiner must consider the veteran's credible testimony of 
what he experienced in service.  See Howell v. Nicholson, 19 
Vet. App. 535, 539 (2006); see also Coburn v. Nicholson, 19 
Vet. App. 427, 433 (2006).  

By way of background, the Board notes that the veteran's 
service personnel records show that during his period of 
ACDUTRA that ended in May 1967, the veteran qualified as a 
parachutist and was awarded the Parachute Badge.  His 
DA Form 1307, Individual Jump Record, shows that he had jumps 
on August 12, 13, and 15, 1968.  There are no service medical 
records that pertain to his August 1968 ACDUTRA.  The 
Individual Jump Record shows the veteran had an additional 
jump in August 1969, four jumps in 1970, and two jumps in 
1971.  

Private medical records show the veteran was admitted to 
Moore Memorial Hospital in December 1968 principally because 
of headaches and pain in the left arm.  The veteran related 
these began after an accident in May 1968 when a pick-up 
truck slipped off of a jack and struck him across the top of 
the head.  It was noted in the veteran's history that he was 
a paratrooper who had made several jumps, but had never had 
an injury to his knowledge.  During hospitalization, a brain 
scan, skull X-rays, and X-rays of the cervical spine were 
reportedly normal.  Discharge diagnoses were cerebral 
concussion, post-traumatic headaches and brachialgia, 
brachial plexus left.  

In an examination report dated in late January 1969, Thomas 
W. Farmer, M.D., noted the veteran's chief complaint was 
numbness and weakness of the left arm of two months duration.  
The veteran reported that in May 1968 he was fixing a flat 
tire on a truck when the jack slipped and he was struck on 
the top of his head.  He said that after this he had 
headaches and dizzy spells.  The veteran also reported that 
during two weeks active duty in August 1968, he was making a 
parachute jump and when the parachute opened the cords were 
twisted.  The veteran stated that this resulted in twisting 
his neck forcibly to one side.  He said that after this, his 
neck was sore for several days.  The veteran said that two 
months prior to the current visit, after continuing to have 
headaches and neck pain, he began to notice some weakness in 
the left arm.  The physician noted the records from the 
December 1968 hospitalization were not available to him.  Dr. 
Farmer's impression after examination was unexplained 
headache, neck pain, and also some mid-thoracic pain, cause 
undetermined.  Dr. Farmer advised hospitalization for 
complete re-evaluation.  

Records from North Carolina Memorial Hospital show the 
veteran was hospitalized in February 1969 in order to undergo 
a neurological evaluation.  The physician who prepared the 
admission note recorded the veteran's history of having hit 
his forehead when a jack slipped while he was changing a tire 
and the veteran's reports of numbness and tingling in the 
left upper and lower extremities since that time.   In a 
chart note, the attending physician noted the history of 
tingling and numbness on the left side since a jack fell 
while the veteran was changing a tire.  The physician also 
noted the veteran reported that last summer while parachuting 
from an airplane, the lines twisted and "yanked" his neck 
and since then, he had had pain in the left neck.  

In addition, in a note prepared by a third physician, that 
physician noted a history having had a jack break while he 
was changing a tire, toppling the truck, which in turn grazed 
his parietal region forcing his head downward to strike it on 
the road.  He said there was no unconsciousness or immediate 
sequelae, but two days later he was seen by a physician with 
complaints of numbness and weakness of both the left arm and 
leg.  The veteran reported that three months later while 
engaged in a parachute jump, he sustained a whiplash injury, 
which he claimed had left him with almost persistent 
discomfort ever since.  The physician noted that a hospital 
work up in December 1968 and a trial with a plastic collar 
had not been helpful.  

In a February 3, 1969, X-ray report from the North Carolina 
Memorial Hospital, the radiologist stated with respect to the 
cervical spine that the vertebral bodies and intervertebral 
discs showed no definite abnormality.  He said the oblique 
films were not of appropriate quality with respect to 
positioning and if clinically warranted he would recommend 
both oblique projections.  On the following day, the 
physician who ordered the X-rays stated on a record sheet, 
"[t]his pt's studies are negative except for ?? slight 
narrowed C6 interspace; will be placed in Thomas collar and 
given intermittent traction.  Discharge in A.M."  The 
hospital discharge summary referenced only the May 1968 
incident and stated the final diagnosis was recurrent 
headaches, probably tension in origin.  It was stated that 
because of some stiffness noted in the veteran's neck 
muscles, it was recommended that he obtain a Thomas collar to 
use to relax any tension that might be in his neck muscles.  

Service medical records show that March 1969 the veteran was 
noted to have a history of a parachute jump in August 1968 
with a twisting neck injury.  He reported he had had severe 
neck pain with radiation into the thoracic spine and into the 
left am and hand with weakness in the left arm.  X-rays of 
the cervical spine, with obliques, were ordered, and in a 
March 18, 1969, X-ray report, the radiologist stated no 
significant abnormalities were noted.  Those films were sent 
to the orthopedic clinic with the veteran.  At the orthopedic 
clinic on that date, the veteran was noted to have a history 
of having sustained a twisting injury to his neck in 
August 1968 during a parachute jump.  He said that three 
months later he developed radicular pain in the left arm and 
was told by a neurologist that a nerve in his neck was 
pinched.  He reported he had been wearing a cervical collar 
without real improvement.  On examination, there was limited 
range of motion in all directions; reflexes and sensation 
were "OK" and there was good muscle strength in the upper 
extremities, bilaterally.  On review of the X-rays, the 
examiner said, "[h]as ? narrowing in C5 foramina."  He 
recommended the veteran be seen by a neurosurgeon.  

In the report of cervical spine X-rays taken at Womack Army 
Hospital in June 1969, the radiologist stated no significant 
abnormality was noted.  Those films were sent to the 
neurology clinic.  There, the veteran's history was noted to 
include having been struck by a car bumper in May 1968 with 
headaches since then.  The veteran said that the next day his 
left side became numb for about one and a half days.  He 
reported that in August 1968 while parachute jumping his head 
was suddenly forced to the right and his body followed.  He 
reported he heard the neck "pop."  The veteran said that 
since then he had had pain in the neck, pains about the 
shoulder blades, arms, and legs.  The physician said that on 
examination of the neck there was mild pain with flexion.  He 
noted the cervical spine films were normal flexion, neutral, 
and extension.  The impression after examination was no 
organic disease found and probable tension headaches.  He 
said "[f]it for retention UPAR 40-501, Ch 3."  As noted 
earlier, the veteran subsequently had one parachute jump in 
1969, four jumps in 1970, and two jumps in 1971.  

Private medical records dated from October 1994 show the 
veteran complained of pain in the arms, neck, and back, for 
the past month.  The assessment at that time was cervical 
strain and arthritis.  In December 1994, he complained of 
continued pain in the neck and arms with tingling in the 
arms.  The assessment was DJD (degenerative joint disease) 
neck/? HNP (herniated nucleus pulposus).  In a December 1994 
X-ray report, from Pinehurst Radiology Associates, it was 
noted that the veteran had a little degenerative disc disease 
at C3-C4 and C6-C7 manifest by slight disc space narrowing 
with more marked degenerative disc disease and facet joint 
arthropathy at C4-C5 allowing a tiny bit of posterior 
subluxation of C4 on C5.  It was noted that "[t]his is all 
degenerative-posttraumatic change."  

The veteran went to VA in February 1995 and was noted to have 
a history of neck pain since September 1994, which had 
progressively worsened to cause shooting pain down both arms.  
Cervical spine X-rays were taken on that date, and the 
radiologist's impression was degenerative disc disease at C3-
C4 and C4-C5 with foraminal stenosis at C4-C5 and possibly 
C5-C6.  There was a 3 mm retrolisthesis of C4 relative to C5.  
At a VA neurology consultation in March 1995, the veteran 
reported chronic neck stiffness since 1968 related to a 
broken parachute, but with increased pain since 
September 1994 with pain in the back of the neck, near the 
base of the skull and radiating down the arms.  After 
clinical examination and review of the X-rays, the impression 
was chronic cervical degenerative disc disease, neck pain 
with increased symptoms over the past six months, but no 
objective evidence of neurological compromise except slightly 
decreased (but present) right biceps reflex.  

In March 1995, the veteran underwent a VA magnetic resonance 
imaging (MRI) study of the cervical spine.  The impression 
was degenerative changes at C4/C5 and to a lesser degree at 
C5/C6.  The radiologist said there was mild to moderate 
spinal central stenosis at C4/C5 without significant cord 
flattening.  He said this appeared on a degenerative basis 
with anterior ridging eccentric to the right and posterior 
facet hypertrophy with associated retrolisthesis at this 
level.  He also said there was intramedullary signal 
abnormality within the cord from C4 through C6 with abnormal 
cord enhancement.  The physician said differential diagnosis 
would include cord edema and/or ischemic change from 
compressive changes at C4/C5.  

The veteran underwent VA electromyography (EMG)/nerve 
conduction study in June 1995.  The conclusion was that it 
was an abnormal study, but without electrophysiological 
evidence of an active left or right cervical radiculopathy.  
The physician said EMG of the left arm and left and right 
paraspinal muscles from C5-T1 was notable for old 
reinnervation changes in the left biceps and deltoid muscles.  
The physician concluded that the changes noted in the left 
biceps and deltoid muscles were chronic/inactive and were 
consistent with either a previously resolved left C5 
radiculopathy or upper trunk injury.  The physician further 
said that ulnar sensory changes were borderline and of 
uncertain clinical significance.  

In a VA hospital summary pertaining to hospitalization in 
July 1995, under history of present illness it was noted that 
veteran had a ten-month history of cervical myelopathy.  He 
gave a history of a parachute injury in 1968, which he 
reported left him with a stiff neck.  This had gradually 
gotten worse until September 1994 when he began experiencing 
lightning-like shooting pains originating in the posterior 
cervical spine going into both upper extremities all the way 
to the finger tips.  He also complained of left more than 
right hand and arm weakness and paresthesia.  During that 
hospitalization, the veteran underwent a decompressive 
laminectomy at C4-C5-C6.  The discharge diagnosis was 
cervical myelopathy secondary to cervical stenosis (C4-C6).  

Later medical records show continuing complaints of neck 
pain.  A VA MRI study of the cervical spine was done in 
July 1999 to rule out surgical lesions.  The MRI showed 
surgical changes with what the radiologist said was likely 
old myelomalacia in the cervical cord at C5.  

At the September 1998 hearing, the veteran testified that in 
May 1968 his plumber's truck slipped off a jack while he was 
changing a tire, and the side of the mechanic's bed of the 
truck hit his forehead.  He testified that after that he was 
able to jack up the truck, put on the tire, and go on to 
work.  He testified that a few days later his private 
physician gave him a clean bill of health.  The veteran 
further testified that during a parachute jump while he was 
in ACDUTRA in August 1968, he injured his neck during a 
parachuting accident.  He testified that from the time of the 
injury he continued to have a stiff neck but that in 
September 1994, it got to the point that he was having more 
problems, was not able to turn his neck, and was getting 
sharp pain from the neck all the way down both arms.  He 
testified that subsequent to the parachute injury in 1968, he 
never had another neck injury of any kind.  

In May 2008, a VA examination regarding the veteran's neck 
disability was conducted.  The veteran reported injuring his 
neck during a parachute jump while in service in 1968.  The 
examiner indicated that the veteran had apparently reinjured 
himself in 1994 and subsequently underwent a C4-6 
decompression.  The examiner indicated that due to the lack 
of documentation of an in-service injury to the neck, he 
could not connect the veteran's present neck disability to 
service without resorting to speculation.  

In an August 2008 clarified opinion, the same VA examiner 
indicated that he reviewed the veteran's claims file and 
opined that even if the veteran's report of an in-service 
parachute injury was considered, there is no evidence of a 
chronic injury found later in 1968 or 1969.  He indicated 
that the earliest evidence of a chronic neck injury was in 
1994-1995.  The examiner further noted that "in the absence 
of better documentation of a chronic injury[,] I find it less 
likely than not that the alleged August 1968 parachute injury 
caused the veteran's present problems."  

In a November 2008 statement, the veteran's representative 
argued that the May 2008 VA examination and the subsequent 
clarified opinion were inadequate.  The representative 
asserted that the examiner's opinion was based upon 
speculation regarding an alleged supervening 1994 injury.  He 
further noted that the claims file is devoid of any specific 
injury to the neck incurred in 1994.  The veteran has 
reported that he had exacerbated pain in his neck beginning 
in 1994.  Thus, in an effort to provide the veteran with an 
adequate VA examination for an opinion to be obtained as to 
the etiology of his current neck disability, his claim is 
remanded for another VA examination and an opinion obtained 
pursuant to the terms of the March 2007 joint motion to 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
veteran by an examiner who has not 
previously examined him to determine 
whether any current disability is 
causally related to a parachuting 
injury during ACDUTRA in August 1968.  
All indicated studies should be 
performed.  The examiner should clarify 
whether the veteran had a supervening 
injury to his neck in 1994 or 1995.  A 
copy of this remand and the entire 
claims file must be made available to 
the examiner.  After examination of the 
veteran and review of the entire 
evidence of record, including, but not 
limited to, the medical evidence 
outlined in the narrative portion of 
the remand, the veteran's reports of 
what he experienced in service, and his 
statements and testimony that he has 
had neck pain, stiffness and lack of 
range of neck motion since the 
August 1968 parachuting injury, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current disability, including 
any current cervical spine pathology, 
is related to a parachute jump injury 
in August 1968 during ACDUTRA.  

The examiner should provide a detailed 
explanation of the rationale for the 
opinion and should specifically 
reference the veteran's assertions that 
he injured his neck due to a parachute 
injury.  

The examiner must affirm that he 
reviewed the veteran's entire claims 
file.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




